UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1262



STEPHEN GRANVILLE RULE,

                                            Plaintiff - Appellant,


          versus


LARRY G. MASSANARI, Acting Commissioner of
Social Security Administration,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (CA-99-184-1)


Submitted:   November 17, 2005         Decided:     November 22, 2005


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stephen Granville Rule, Appellant Pro Se. Beverly Hope Zuckerman,
SOCIAL SECURITY ADMINISTRATION, Philadelphia, Pennsylvania, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Stephen Granville Rule seeks to appeal the district

court’s order granting summary judgment to Defendant in Rule’s

disability benefits suit.       We dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.

           When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty days

after the entry of the district court’s final judgment or order,

Fed. R. App. P. 4(a)(1)(B), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).       This appeal period is

“mandatory and jurisdictional.”      Browder v. Director, Dep’t of

Corr., 434 U.S. 257, 264 (1978) (quoting United States v. Robinson,

361 U.S. 220, 229 (1960)).

           The district court’s order was entered on the docket on

July 17, 2001.   The notice of appeal was filed on March 3, 2005.

Because Rule failed to file a timely notice of appeal or to obtain

an extension or reopening of the appeal period, we grant Appellee’s

motion to dismiss the appeal.    We deny Rule’s motions for summary

judgment, for remand, to expedite the appeal, and to transfer the

case.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED



                                - 2 -